DUMBAULD, Senior District Judge,
concurring in part and dissenting in part.
I agree that a pending detainer charging probation violation is an “untried ... complaint on the basis of which a detainer has been lodged against the prisoner” within the meaning of Article III of the Interstate Agreement on Detainers, which provides for disposition within 180 days.
I disagree with part III of the majority opinion, believing that the prisoner Nash’s own deliberate refusal (on February 28, 1980) to utilize the established standard procedure for disposition of interstate detainers prevented disposition of the pending charge against him within the 180-day period. He chose rather to seek federal habeas corpus on March 6th. Exitus ac-tum probat, but I would uphold’his New Jersey sentence for probation violation.